Citation Nr: 0701116	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependency and Indemnity Compensation under 
    38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.  He died in July 2003, and the appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The issue of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. At the time of the veteran's death in July 2003, service 
connection was in effect for lumbar spine strain with 
degenerative joint disease, 40 percent disabling; bilateral 
pes planus, 30 percent disabling; and residuals of a left 
shoulder injury, 20 percent disabling; the veteran also had a 
total disability rating based on individual unemployability 
due to service-connected disabilities effective since 
September 2001. 

2. The veteran did not have a service-connected disability 
rated as 100 percent disabling for 10 years prior to his 
death, or a total disability rating on the basis of 
individual unemployability for 10 years prior to his death. 




CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the law and not the facts are dispositive in this case, 
there is no reasonable possibility that further assistance to 
the appellant would substantiate her claim, and the 
provisions of the VCAA do not apply.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318 will be paid to a surviving spouse, even though a 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his own willful misconduct, and 
at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was, in part relevant here, rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death.  The total rating may be 
either schedular or based upon unemployability.  



The term "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part relevant here, the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 3.22.

In this case, according to the certificate of death, the 
veteran died in July 2003.  At the time of his death, records 
in the file show that service connection was in effect for 
lumbar spine strain with degenerative joint disease, 40 
percent disabling; bilateral pes planus, 30 percent 
disabling; and residuals of a left shoulder injury, 20 
percent disabling.  Thus, no service-connected disability was 
rated 100 percent disabling.  The record also shows that the 
veteran had a total disability rating based on individual 
unemployability, which was effective since September 2001, 
within about two years of his death in 2003.  As such, the 
veteran was not in receipt of a 100 percent disability rating 
for service-connected disabilities for the statutory 10 year 
period of time prior to his death. 

As the veteran did not have a service-connected disability 
rated 100 percent disabling for 10 years prior to his death, 
or a total disability rating based on individual 
unemployability for 10 years prior to his death, entitlement 
to Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318 is not established. 

The provisions of 38 C.F.R. § 3.22 do not preclude an 
appellant from arguing that prior rating decisions were 
clearly and unmistakably erroneous.  While the appellant in 
this case appears to be arguing that the veteran was in pain 
and severely disabled such that he was awarded Social 
Security disability benefits more than 10 years prior to his 
death, she has not made a claim of clear and unmistakable 
error in any prior RO decisions (and the RO has not 
adjudicated any clear and unmistakable error claims).  

Where the law and not the evidence is dispositive, the claim 
is denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.  


REMAND

The veteran died in July 2003 and his death certificate lists 
the immediate cause of death as sudden cardiac death.  The 
death certificate shows that the place of the veteran's death 
was "ER/outpatient" at Parkview Regional Hospital.  The 
hospital records are not of record. 

The appellant claims that the veteran's service-connected 
back disability contributed to his death.  

In April 2005, the veteran's private physician stated that 
the veteran's chronic low back pain led to severe depression 
and that both conditions had a significant effect on his 
health and elevated his stress level, which in turn 
contributed to his death by myocardial infarction and cardiac 
arrest.

In May 2005, a VA physician stated that it was unlikely that 
the veteran's musculoskeletal conditions were related to his 
death.

In December 2005, the appellant submitted additional relevant 
evidence to the Board without a waiver of the right to have 
the evidence initially reviewed by the RO.  

In light of the above, further procedural and evidentiary 
development is necessary, and the case is REMANDED to the RO 
for the following. 

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Obtain the records, pertaining to the 
veteran's final illness, from July 2003 
from the Parkview Regional Hospital in 
Mexia, Texas 76667. 

3. Obtain records from the Social 
Security Administration. 

4. Arrange for the veteran's file to be 
reviewed by a VA psychiatrist to 
determine whether pain and depression 
were proximately due to or the result of 
the veteran's service-connected 
degenerative joint disease of the lumbar 
spine, and, if so, it is at least as 
likely as not that pain or depression or 
both contributed to the cause of the 
veteran's death. 

The VA psychiatrist is asked to comment 
on the opinion, dated in April 2005, of 
the veteran's private physician, who 
stated that the veteran's chronic low 
back pain led to severe depression and 
that both conditions had a significant 
effect on his health and elevated his 
stress level, which in turn contributed 
to his death by myocardial infarction and 
cardiac arrest, and on the psychological 
evaluation, which was conducted in March 
2003, four months before the veteran 
died. 

If pain or depression or both are 
found to be proximately due to or 
the result of the service-connected 
degenerative joint disease of the 
lumbar spine, in formulating an 
opinion as to whether pain or 
depression or both contributed to 
the cause of death, the psychiatrist 
is asked to consider that in 
determining whether pain or 
depression or both contributed to 
death, it must  be shown that it 
contributed substantially or 
materially; that it combined to 
cause death; that it aided or lent 
assistance to the production of 
death.  It is not sufficient to show 
that it casually shared in producing 
death, but rather it must be shown 
that there was a causal connection.  

Generally, minor service-connected 
disabilities, particularly those of 
a static nature or not materially 
affecting a vital organ, would not 
be held to have contributed to death 
primarily due to unrelated 
disability, which would include 
service-connected disease or 
injuries of a quiescent or static 
nature involving muscular or 
skeletal functions and not 
materially affecting other vital 
body functions. 



And there are primary causes of 
death which by their very nature are 
so overwhelming that eventual death 
can be anticipated irrespective of 
coexisting conditions, but, even in 
such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In 
this situation, however, it would 
not generally be reasonable to hold 
that a service-connected condition 
accelerated death unless such 
condition affected a vital organ and 
was of itself of a progressive or 
debilitating nature.

Also, the psychiatrist is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4. After completion of the foregoing, 
adjudicate the claim of service 
connection for the cause of the veteran's 
death, based on a review of the entire 
evidentiary record to include the 
additional evidence submitted in December 
2005.  If the decision remains adverse to 
the appellant, provide her with a 
supplemental statement of the case and 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


